—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, (1) to review an order of the Supreme Court, Suffolk County (Rohl, J.), dated July 18, 1995, which denied the petitioner funds in excess of the statutory limit to hire an expert pursuant to County Law § 722-c, and (2) to compel the court to grant funds consistent with the expert services required.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The Supreme Court’s determination with regard to County Law § 722-c is not reviewable by this Court (see, Matter of Director of Assigned Counsel Plan of City of N.Y. [Bodek], 207 AB2d 307, lv granted 85 NY2d 806).
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the *437relief sought. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.